DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 12/8/2020 has been entered. Claims 1-20 
are presented for examination. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haghiri-Tehrani et al. (Haghiri-Tehrani et al. – 6,049,461; herein after referred to as “Haghiri-Tehrani”).
Regarding claim 1, Haghiri-Tehrani discloses an antenna device, comprising: 
a substrate (Haghiri-Tehrani; figures 1, 2, 4a, 4b, 5a, 5b, 6; top and bottom substrate) 
a chip disposed on the substrate, wherein the chip has at least two pads (Haghiri-Tehrani; figures 1, 2, 4a, 4b, 5a, 5b, 6; top and bottom substrate; IC chip 7, loop antenna and contact pads 15 and 19 at both ends of the antenna as shown in figures 2 and 5a, contact pads are completely covered); and 
an antenna disposed on the substrate, wherein the chip is located between the substrate and the antenna, and the antenna has a first bonding line segment and a second bonding line segment electrically connected to the at least two pads, respectively, the first bonding line segment is located at an outermost coil of the antenna and is disposed across a short side direction of the chip in a manner of completely covering one of the at least two pads, and the second bonding line segment is located at an innermost coil of the antenna and is disposed across the short side direction of the chip in a manner of completely covering another of the at least two pads (Haghiri-Tehrani; figures 1, 2, 4a, 4b, 5a, 5b, 6; top and bottom substrate; IC chip 7, loop antenna and contact pads 15 and 19 at both ends of the antenna as shown in figures 2 and 5a, contact pads are completely covered).  
	Regarding claim 8, Haghiri-Tehrani discloses the antenna device of claim 1, further comprising: an adhesive layer located between the substrate and the chip (Haghiri-Tehrani; figures 1, 2, 4a, 4b, 5a, 5b, 6; top and bottom substrate; IC chip 7, loop antenna and contact pads 15 and 19 at both ends of the antenna as shown in figures 2 and 5a, contact pads are completely covered; col. 6, lines 4-17 and 40-68 – conductive adhesive applied for chip and contacts lamination).  
Regarding claim 9, Haghiri-Tehrani discloses the antenna device of claim 8, further comprising: an area of the adhesive layer is greater than an area of the chip, the chip is embedded in a portion of the adhesive layer, so that a thickness of the adhesive layer located between the substrate and the chip is smaller than a thickness of the adhesive layer located at a periphery of the chip (Haghiri-Tehrani; figures 1, 2, 4a, 4b, 5a, 5b, 6; top and bottom substrate; IC chip 7, loop antenna and contact pads 15 and 19 at both ends of the antenna as shown in figures 2 and 5a, contact pads are completely covered; col. 6, lines 4-17 and 40-68 – conductive adhesive applied for chip and contacts lamination).  
Regarding claim 12, Haghiri-Tehrani the antenna device of claim 1, wherein the at least two pads comprise a first pad and a second pad, the first pad is located on a short side of the chip, and the second pad is located on another short side of the chip, the first bonding line segment completely covers the first pad, and the second bonding line segment completely covers the second pad (Haghiri-Tehrani; figures 1, 2, 4a, 4b, 5a, 5b, 6; top and bottom substrate; IC chip 7, loop antenna and contact pads 15 and 19 at both ends of the antenna as shown in figures 2 and 5a, contact pads are completely covered; col. 6, lines 4-17 and 40-68 – conductive adhesive applied for chip and contacts lamination).  

Allowable Subject Matter
Claims 13-20 are allowed.

Claims 2-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to discloses: 
i. The antenna device of claim 1, wherein the substrate further has a groove, there is an included angle between a sidewall of the groove and a bottom surface of the substrate, and the included angle is an acute angle (claim 2; claims 3-7 depend on claim 2).  
ii.  the antenna device of claim 1, further comprising: a printed layer located on the substrate, the printed layer has an opening, wherein the chip is located in the opening, and a surface of the printed layer and an active surface of the chip are substantially coplanar (claim 10).  
iii. the antenna device of claim 1, wherein the substrate further comprises a groove, the groove is adjacent to a short side of the chip and is separated from the chip by a distance, a length of the groove is greater than or equal to a width of the chip (claim 11).  

iv. a manufacturing method of an antenna device as recited in claim 13, comprising: a substrate preparation step, forming a substrate; a chip placing step, moving the substrate in a roll-to-roll manner, and placing the chip on the substrate, wherein the chip has at least two pads, there is an included angle between a short side direction of the chip and a moving direction of the substrate, and the included angle is less than or equal to 45 degrees; and an antenna forming step, forming an antenna on the substrate, wherein the chip is located between the substrate and the antenna, and the antenna has a first bonding line segment and a second bonding line segment electrically connected to the at least two pads, respectively, the first bonding line segment is located at an outermost coil of the antenna and is disposed across a short side direction of the chip in a manner of completely covering one of the at least two pads, and the second bonding line segment is located at an innermost coil of the antenna and is disposed across the short side direction of the chip in a manner of completely covering another of the at least two pads (claims 14-20 depend on claim 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887